

 S1170 ENR: Breast Cancer Research Stamp Reauthorization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1170IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 39, United States Code, to extend the authority of the United States Postal Service
			 to issue a semipostal to raise funds for breast cancer research, and for
 other purposes.1.Short titleThis Act may be cited as the Breast Cancer Research Stamp Reauthorization Act of 2015.2.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2015 and inserting 2019.3.Ensuring that funds generated by special postage stamp sales are used for breast cancer researchSection 414(c)(1) of title 39, United States Code, is amended in the matter following subparagraph (B) by adding at the end the following: An agency that receives amounts from the Postal Service under this paragraph shall use the amounts for breast cancer research..Speaker of the House of RepresentativesVice President of the United States and President of the Senate